Title: From Thomas Jefferson to John Cleves Symmes, 22 June 1792
From: Jefferson, Thomas
To: Symmes, John Cleves



Sir
Philadelphia June 22. 1792.

The several articles of your letter of Jan. 25. which were proper for legislative provision, were put into a proper channel for their notice and have been provided for, as far as they judged expedient by the 19th. 30th. and 42d. chapters of the laws of the late session.
Your letter of Jan. 27. was laid before the President and he permitted me to inform you that explicit orders are given to the Military in the North Western territory to consider themselves as subordinate to the civil power on every occasion where the civil has legal authority to interfere, and this I believe may be counted on for observance.
We are proceeding in the printing the laws of the North Western territory, and seals for the same territory shall be provided whenever it shall be known what seals are wanting. I am Sir your most obedt. humble servt

Th: Jefferson

